PER CURIAM.
The only question is whether the report of the-master, on which the decree appealed from is based, is supported by sufficient evidence. On every material element of appellee’s case evidence was produced. The master was in the best position to-judge of the weight and credibility of the testimony given orally before him, and his finding, approved by the Circuit Court, should not be disturbed by us, unless it appears that an obvious mistake was made in the consideration of the evidence. Crawford v. Neal, 144 U. S. 585, 12 Sup. Ct. 759, 36 L. Ed. 552. So far from this being true,, we are satisfied that the finding was amply justified by the record.
The decree is affirmed.